ORDER
BY THE COURT.
George Dwain Hurst, petitioner, has submitted to this court a petition entitled “Petition for Writ of Mandamus,” which petition has been treated by this court and the office of the attorney general as a petition for habeas corpus. The petition alleges petitioner is illegally restrained of his liberty by Lenard F. Meacham, Warden of the Wyoming State Penitentiary. Allegations contained in the petition include that petitioner was “coerced” into pleading guilty; and that petitioner was not informed of the “consequences” of his plea of guilty. In connection with the aforesaid petition, the attorney general has filed an answer and motion to dismiss.
The court, having reviewed a transcript of the arraignment proceedings which were had in connection with petitioner’s plea of guilty, finds there is no showing that the defendant was personally addressed by the court with respect to the consequences of his plea and no showing that the plea was made with understanding of the nature of the charge and the consequences of the plea, as required by Rule 15, W.R.Cr.P. See Britain v. State, Wyo., 497 B.2d 543.
Wherefore, it is ordered that George Dwain Hurst, petitioner, be remanded by the Warden of the Wyoming State Penitentiary to the custody of the Sheriff of Campbell County, Wyoming for further proceedings in connection with the charge lodged against him in that county.
It is also ordered that the District Court in and for Campbell County set aside the defendant’s plea of guilty and permit such defendant to plead anew.